Citation Nr: 0009174	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-02 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including schizophrenia and/or a bipolar 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant had active military service from November 1975 
to July 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Nashville Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In January 2000, 
the appellant testified at a RO hearing held before the 
undersigned.  

Entitlement to service connection for a nervous condition was 
previously denied by unappealed rating actions, dated in 
March 1982 and February 1985.  By rating decision in October 
1999, the RO reopened this claim and denied the reopened 
claim.  The Board's independent review of the record confirms 
that new and material evidence, as defined at 38 C.F.R. 
§ 3.156(a) (1999), has been submitted to reopen the old 
claim, and the RO's action in this regard is affirmed.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995) aff'd. 83 F.3d 1380 
(1996).  

At the hearing in January 2000, it was mentioned that the 
appellant may decide in the future to file a claim seeking 
service connection for a perforated left eardrum, but he 
preferred to focus on the psychiatric claim for the moment.  
(See hearing transcript, pp. 10-11.)  


FINDING OF FACT

The reopened claim seeking service connection for an acquired 
psychiatric disability is not shown to be plausible.  


CONCLUSION OF LAW

The reopened claim seeking service connection for an acquired 
psychiatric disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  In addition, a 
psychosis may be presumed to have been incurred in service if 
it was manifested to a compensable (10 percent) degree within 
one year of the claimant's separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  The aforementioned factual 
basis may be established by medical evidence, competent lay 
evidence, or both.  38 C.F.R. § 3.307(b).  In general, lay 
witnesses, such as the appellant, are only competent to 
testify as to factual matters, such as what symptoms an 
individual was manifesting at a given time; however, issues 
involving medical causation or diagnosis require competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

On the other hand, congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation providing for disability 
compensation benefits.  38 C.F.R. § 3.303(c) (1999).  

In addition, a claimant is always obliged to present evidence 
of a well-grounded claim; that is, a plausible claim, one 
which is either meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Moreover, a well-grounded claim must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  If a claim is not well grounded, a duty to 
assist the claimant in the development of that claim does not 
attach to VA.  38 U.S.C.A. § 5107(a).  

The U. S. Court of Appeals for Veterans Claims (the Court) 
has held that, in order for a claim seeking to establish 
service incurrence of a disability to be considered 
plausible, there must be competent evidence of a current 
disability; of incurrence of a disease or injury in service; 
and of a relationship or nexus between the current disability 
and an injury or disease incurred in service or some other 
manifestation of the disability during service.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

In this case, the evidence shows that the appellant 
specifically denied having any previous history of 
depression, anxiety or nervous trouble of any sort at the 
time on medical examination in October 1975, just prior to 
his enlistment in the military.  On examination, normal 
findings were noted on psychiatric evaluation.  

In June 1977, the appellant was admitted to a military 
hospital for evaluation after his job performance declined 
below normal for several months and counseling attempts by 
his military supervisors had been unsuccessful.  He had also 
become violent and appeared "spacy" on duty.  Extensive 
psychiatric evaluation of the appellant at this time resulted 
in a diagnosis of an acute situational adjustment reaction, 
precipitated by his financial situation and his wife's 
request for a divorce, superimposed on an emotionally 
unstable personality.  He was eventually stabilized on 
Mellaril, then Valium.  It is also noted that the appellant 
gave a medical history at this time of two pre-service 
hospitalizations for psychiatric treatment after becoming 
acutely upset and violent.  His mother also reportedly had 
mental problems.  

The record reflects that the appellant was administratively 
discharged from service in July 1977 as unsuitable for 
further military service due to "personality disorders."  

VA and private medical evidence discloses that the appellant 
first sought and received post-service psychiatric treatment 
at the VA Medical Center (MC) in Long Beach, California, in 
late November 1981 when a diagnosis of depression secondary 
to alcohol use was reported.  Subsequently, continuing 
psychiatric treatment is described, including various 
diagnoses such as a personality disorder, alcohol and drug 
dependence, bipolar disorder and (currently) paranoid 
schizophrenia.  

The current evidentiary record does not reflect competent 
medical evidence showing the presence of an acquired 
psychiatric disability at any time during the appellant's 
active service, or of a psychosis within one year of that 
service.  The personality disorder diagnosed in service is 
not a disability for which service connection can be granted.  
38 C.F.R. § 3.303(c).  Likewise, there is no competent 
medical evidence of any nexus between the appellant's current 
psychotic disability and any event in service.  Under these 
circumstances, the Board must deny the reopened claim as not 
well grounded.  

The appellant has stated that he believes that he was 
misdiagnosed in service, and that he must have been 
manifesting his current psychotic disorder in service.  
However, he has pointed to no competent medical evidence 
which agrees with him, and the relevant medical records, 
dating from both in service and after service are very 
explicit and specific.  There is no clinical evidence of a 
psychosis until more than four years after service.  
Unsupported by medical evidence, a claimant's personal 
belief, however sincere, cannot form the basis of a well-
grounded claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

The appellant has testified and written that he may have 
first received psychiatric treatment at the VAMC in Long 
Beach in either 1977 or 1979, or possibly at the VAMC in 
Nashville in 1979.  However, the appellant's memory is 
admittedly shaky (see January 2000 Transcript, p. 5); 
moreover, what appears to be his complete VA medical records 
have been obtained, and these show that the first post-
service psychiatric admission was at the VAMC in Long Beach 
in November 1981.  Furthermore, the appellant stated at that 
time that his only prior psychiatric hospitalization had 
occurred in the Army in 1977.  

The Board has concluded that, based on the present 
evidentiary record, the appellant has failed to submit a 
well-grounded claim pursuant to 38 U.S.C.A. § 5107(a).  
Further development by VA would be inappropriate in this 
case.  It is only appropriate for VA to order such additional 
development if the appellant has first submitted a well-
grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), which 
is not currently the case here.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998); Morton v. West, 12 Vet. App. 477 
(1999).  


ORDER

As the reopened claim is found to be not well grounded, the 
appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

